DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the line is directly supported on the outer support sleeve when the line is guided in the rotary guide in a non-enclosed manner. The outer support sleeve, 140 or 240, as seen in Figs. 1 and 4, would enclose the line. For the purposes of examination, the following 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12, 13, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2535303 A1 (“Gieseke”).
Referring to Claim 1: Gieseke discloses a line guiding system (2), comprising: 
a drum-like winding device (3) to coil and uncoil at least one line (2,6), which is rotatable about an axis of rotation through a shaft (Fig. 1); and 
a rotary guide (4) to guide the at least one line from a first point (40) to a second point (44) (see attached English machine translation, Para. [0026]), the rotary guide connected to the winding device in a rotationally fixed manner and in which is rotatable relative to the first point (Para. [0026]), wherein the rotary guide has a helical guiding course with one or more first helical layers (41), in which the at least one line is wound about the axis of rotation in a first direction, one or more second helical layers (43), in which the at least one line is wound about the axis of rotation in a second direction opposite the first direction (Para. [0026]), and a return curve (42) which connects the first and second helical layers and in which the at least one line is turned (Para. [0026]); 

	The claimed “rotary decoupling” may be reasonably interpreted as being satisfied by Gieseke’s “unwinding.”

Referring to Claim 2: Gieseke discloses a line guiding system, including the inner tubular support sleeve (8), which for rotary decoupling, is rotatable relative to the winding device (3) and about the axis of rotation by a rotational mounting (Para. [0026]).

Referring to Claim 12: Gieseke discloses a line guiding system, including the shaft (8) for driving the winding device, characterized in that each support sleeve (5) is mounted on the shaft in a freely rotatable manner by means of a rotational mounting (Fig. 1) (Para. [0026]).
	The Examiner notes that claim 1 recites “an outer tubular support sleeve and/or an inner tubular support sleeve,” (emphasis added) and thus, Gieseke’s pipe 8 may be interpreted as the shaft rather than the inner support sleeve.

Referring to Claim 13: Gieseke discloses a line guiding system, a line, in particular a multi-phase power cable (4) (Para. [0019]), characterized in that the line (2, 6) comprises a first section (2) wound on the drum-like winding device (3), with a coilable and uncoilable free end (2) (Fig. 1), and a second section accommodated in the rotary guide (4) with a helical guiding course and an end (6) that can be attached in a stationary manner to the first point (40) (Fig. 1), wherein the line is continuous and uninterrupted from the first point via the second point (R) to the coilable and uncoilable free end (Fig. 1) (Para. [0026]).

Referring to Claim 16: Gieseke discloses a rotary guide (106) for a line guiding system, comprising at least one line (2, 6), which is guided in the rotary guide (4) from a first point (40) to a second point (44) which can be relatively rotated about an axis of rotation relative to the first point (Para. [0026]), wherein the line has a helical guiding course in the rotary guide with one or more first helical layers (41), in which the line is wound about the axis of rotation, one or more second helical layers (43), in which the line is wound about the axis of rotation in the opposite direction, and therebetween a return curve (41) which connects the two helical layers and in which the line is turned (Fig. 1); characterized in that the rotary guide (4) has an outer tubular support sleeve (5) for supporting the helical layers radially outwards and an inner tubular support sleeve (8) for supporting the helical layers radially inwards, and in that the tubular support sleeves are rotatable in a manner such that they are decoupled from the rotation of the second point (Para. [0026]).

Referring to Claim 21: Gieseke discloses a line guiding system or rotary guide, characterized in that multiple supply lines (2, 6) are guided continuously therein from the first point (40) to the second point (44) (Fig. 1) (Para. [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gieseke in view of Limmer et al. (US 10,779,386).
Referring to Claim 3: Gieseke does not teach that the outer tubular support sleeve is rotatable relative to the winding device. Rather, Gieseke teaches that “[t]he housing 5 is attached to the rotatable drum 3” (Para. [0025]). However, Limmer teaches a line guiding system, wherein the casing element (30) that the outer lines (12, 28) are wound on (Fig. 7) is rotatable relative to the inner cylinders (3, 5, 20, 22) (claim 1) (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gieseke to include an outer casing element to serve as an outer tubular support sleeve, such as the outer casing element taught by Limmer, in order to store line on the outside of the housing and conserve lateral space.

Referring to Claim 5: Gieseke does not teach that the rotary guide comprises a support body. However, Limmer teaches a cable routing device, wherein the rotary guide (1) comprises a support body (7) for the return curve (Fig. 1), the support body being bent about the axis of rotation (8), with a return region (10) pointing in a circumferential direction (Col. 7, lines 30-41), which is adapted to the return curve, wherein the support body is freely rotatable (Col. 8, lines 28-31). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gieseke to route the line guiding device along a support body with a return curve, as taught by Limmer, in order to axially space the line sections along the return curve in a manner that allows the line to be arranged in an orderly spiral shape during winding and unwinding.

Referring to Claim 6: Gieseke in view of Limmer, as applied to claim 5, further teaches that the support body (Limmer, 7) is guided between the support sleeves (Limmer, 4, 6) in an axially displaceable manner, and in particular in the is manner of a sliding bearing (Limmer, Col. 7, lines 30-34) (Limmer, Fig. 2).

Referring to Claim 7: Gieseke in view of Limmer, as applied to claim 5, further teaches that the support body (Limmer, 7) has a continuous sliding surface or guide rolls at least on its return region (Limmer, 10) in order to reduce friction (Limmer, Col. 7, lines 30-34) (Limmer, Fig. 2).

Referring to Claim 14: Gieseke does not teach that the rotary guide (4) is arranged at least partly within the drum-like winding device (5) in an axial direction or is entirely accommodated therein (Fig. 1). However, Limmer teaches a line guiding system, wherein the rotary guide is accommodated entirely within the casing element (30) that the outer lines (12, 28) are wound on (Figs. 5 and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gieseke to include an outer casing element to serve as an outer tubular support sleeve, such as the outer casing element taught by Limmer, in order to store line on the outside of the housing and conserve lateral space.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gieseke in view of WO 2011/086198 (“Theis”).
Referring to Claim 4: Gieseke does not teach that the line is guided in the rotary guide in a non-enclosed manner. However, Theis teaches a cable routing device, wherein the line (E) is guided in a line guiding device (1) routed along an arcuate body (3) in a non-enclosed manner (Figs. 8a-8d). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gieseke to route the line guiding device along an arcuate body in a non-enclosed manner, as taught by Theis, in order to more easily access the line and assess problems with the line guiding system.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Gieseke in view of DE 102012110967 (“Hermey”).
Referring to Claim 11: Gieseke does not teach that the rotary guide is provided at its end regions with first and second disc-shaped flanges. However, Hermey teaches a rotary guide (13) provided at its end regions with first and second disc-shaped flanges (16) (Fig. 3) (see attached English machine translation, Para. [0027]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gieseke to use disc-shaped flanges at the end regions, as taught by Hermey, in order to delimit the ends of the rotary guide.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gieseke in view of Blasbalg (US 10,221,037). 
Referring to Claim 15: Gieseke does not teach that line guiding system is used for supplying shore-side electricity to a sea-going vessel. However, Blasbalg teaches a line guiding system used for supplying shore-side electricity to a sea-going vessel (Col. 1, lines 13-23). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Gieseke to use line guiding system for supplying shore-side electricity to a sea-going vessel, such as Blasbalg teaches, in order to use the line guiding system for a useful purpose such as supplying electricity to sea-going vessels. Further, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).

Allowable Subject Matter
s 17-20 are allowed.
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8 and depending claims 9 and 10, the prior art fails to teach that the line guiding device comprises support rolls (551, 552) for the purpose of rotary decoupling. The Examiner finds no obvious combination of references to meet this limitation.
Regarding claim 17 and depending claims 18-20, the prior art fails to teach that the line guiding device has radially oriented support rolls (551, 552) for the purpose of rotary decoupling by rolling over the at least one support sleeve. The Examiner finds no obvious combination of references to meet this limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617